 
Exhibit 10.108
 
SECURITY AGREEMENT
 
DATED OCTOBER 26, 2005
 
between
DAVID CORPORATION
and
FORTRESS CREDIT CORP.
 

1

CONTENTS

Clause Page



  1.   Interpretation



  2.   Secured Liabilities



  3.   Creation of Security



  4.   Perfection and further assurances



  5.   Suretyship Provisions



  6.   Representations and warranties



  7.   Undertakings



  8.   When Security becomes enforceable



  9.   Enforcement of security



  10.   Application of proceeds



  11.   Expenses and indemnity



  12.   Delegation



  13.   Evidence and calculations



  14.   Changes to the parties



  15.   Miscellaneous



  16.   Severability



  17.   Release



  18.   Notices



  19.   Governing law



  20.   Enforcement

Schedule



  1.   Commercial Tort Claims  



  2.   Patents, Trademarks and Copyrights  



  3.   Contractual Restrictions  



  4.   Contracts Requiring Consent and Counterparties to Contracts being
Assigned  



  5.   States in which Collateral Consisting of Goods is Located  

Signatories

Exhibit



  1.   Form of Assignment Notice  



  2.   Form of Assignment Acknowledgement  



  3.   Form of Bailee Notice  



  4.   Form of Bailee Acknowledgement  

     
 
   
 
  THIS AGREEMENT is dated October 26, 2005
BETWEEN:



  (1)   DAVID CORPORATION, as security provider (the Security Provider); and



  (2)   FORTRESS CREDIT CORP., as collateral agent for the Finance Parties party
to the Credit Agreement described below (in this capacity the Collateral Agent).

BACKGROUND:



  (A)   The Security Provider enters into this Agreement in connection with the
Credit Agreement dated August 2, 2005 between Warp Technology Holdings, Inc. as
Original Borrower, certain of its Subsidiaries as Guarantors and Fortress Credit
Corp. as Original Lender and Agent (as amended, modified or supplemented from
time to time, the Credit Agreement).



  (B)   Pursuant to Section 2.1 of the Credit Agreement, on August 2, 2005,
Fortress Credit Corp. loaned Warp Technology Holdings, Inc. $10,000,000.00. On
the date hereof, pursuant to Section 2.1 of the Credit Agreement, Fortess Credit
Corp. has made an additional loan of $15,000,000.00 to Warp Technology Holdings,
Inc. to allow Warp Technology Holdings, Inc. to acquire the following companies:
David Corporation, Foresight Software, Inc., Process Software, LLC, ProfitKey
International, LLC and Tesseract Corporation (the Tranche B Loan).



  (C)   It is a condition precedent to the Tranche B Loan that the Security
Provider grant Fortress Credit Corp. a security interest in the Collateral (as
defined below).

IT IS AGREED as follows:



  1.   INTERPRETATION

      1.1   Definitions
 
  In this Agreement:

Assignment Acknowledgement means an acknowledgement from a counterparty to the
Collateral Agent and the Security Provider substantially in the form of
Exhibit 2 (Form of Assignment Acknowledgement).

Assignment Notice means a notice from the Security Provider to a counterparty
substantially in the form of Exhibit 1 (Form of Assignment Notice).

Bailee means any bailee, processor, shipper, warehouseman, agent or other third
party at any time having possession of any Collateral.

Bailee Acknowledgement means an acknowledgement from a Bailee to the Collateral
Agent and the Security Provider substantially in the form of Exhibit 4 (Form of
Bailee Acknowledgement).

Bailee Notice means a notice from the Security Provider to a Bailee
substantially in the form of Exhibit 3 (Form of Bailee Notice).

The term Collateral means all personal property, wherever located, in which the
Security Provider now has or later acquires any right, title or interest,
including all:



  (a)   accounts;



  (b)   chattel paper (including tangible chattel paper and electronic chattel
paper);



  (c)   goods (including equipment, inventory and fixtures);



  (d)   instruments (including promissory notes);



  (e)   investment property;



  (f)   documents;



  (g)   deposit accounts;



  (h)   letter-of-credit rights;



  (i)   general intangibles (including payment intangibles and software);



  (j)   the commercial tort claims, if any, described in Schedule 1 (Commercial
Tort Claims);



  (k)   supporting obligations;



  (l)   other assets (including inventions, discoveries, trade secrets,
intellectual property rights, patents, trademarks, trade names, service marks
and copyrights, registrations of and applications relating to any of the
foregoing, and all associated goodwill), including the trademarks, patents and
copyrights listed on Schedule 2 (Patents, Trademarks and Copyrights),

and to the extent not listed above as original Collateral, proceeds and products
of, and accessions to, each of the above assets. The term Collateral excludes
any property, right or interest in which a security interest may not be granted
under applicable law or under enforceable contractual restrictions binding on
the Security Provider. A list and description of all contractual restrictions
that purport to restrict the granting of a security in specific collateral or
categories of collateral is set forth in Schedule 3. The inclusion of any
restriction in Schedule 3 does not constitute an agreement or acknowledgement by
the Security Provider or any Finance Party that that restriction is enforceable
under applicable law.

Control Agreement means an agreement, in form and substance satisfactory to the
Collateral Agent, between the Collateral Agent, the Security Provider and any
other person the Collateral Agent may require, with the provisions necessary to
establish the Collateral Agent’s control of any:



  (a)   deposit account;



  (b)   investment property;



  (c)   letter-of-credit rights; or



  (d)   electronic chattel paper.

Event of Default means an event specified as such in Clause 9.1 (Events of
Default).

Lien means any security interest, lien, mortgage, pledge, encumbrance, charge,
assignment, hypothecation, adverse claim, claim, or restriction on assignment,
transfer or pledge or any other arrangement having the effect of conferring
security.

Possessory Collateral means all Collateral consisting of:



  (a)   certificated securities;



  (b)   instruments;



  (c)   tangible chattel paper, other than tangible chattel paper that has been
legended in compliance with Clause 4.6 (Perfection — special steps for chattel
paper); and



  (d)   negotiable documents.

Relevant States means each of:



  (a)   the state of the Security Provider’s incorporation or organization, or
if the Security Provider is incorporated or organized under the laws of a
jurisdiction outside the United States, Puerto Rico, the United States Virgin
Islands or any territory or possession subject to the jurisdiction of the United
States and does not have its chief executive office or sole place of business in
any state, then the District of Columbia;



  (b)   the state where the Security Provider has its chief executive office or
sole place of business; and



  (c)   any state in which Collateral consisting of goods is located.

Secured Liabilities means each liability and obligation specified in Clause 2
(Secured Liabilities).

Security means any security interest created by this Agreement.

Security Period means the period beginning on the date of this Agreement and
ending on the date on which all the Secured Liabilities have been indefeasibly,
unconditionally and irrevocably paid and discharged in full. The Security Period
will be extended to take into account any extension or reinstatement of this
Agreement under Clause 3.2(b) (General). Furthermore, if the Collateral Agent
considers that an amount paid to it or a Finance Party under a Finance Document
is capable of being avoided or otherwise set aside on the bankruptcy,
liquidation, insolvency or administration of the payer or otherwise then that
amount will not be considered to have been irrevocably paid for the purposes of
this Agreement.

UCC means the Uniform Commercial Code as in effect on the date of this Agreement
in the State of New York.



  1.2   Construction



  (a)   Any term defined in the UCC and not defined in this Agreement has the
meaning given to that term in the UCC.



  (b)   Any term defined in the Credit Agreement and not defined in this
Agreement or the UCC has the meaning given to that term in the Credit Agreement.



  (c)   No reference to proceeds in this Agreement authorizes any sale, transfer
or other disposition of Collateral by the Security Provider.



  (d)   In this Agreement, unless the contrary intention appears, a reference
to:



  (i)   an amendment includes a supplement, novation, restatement or
re-enactment and amended will be construed accordingly;



  (ii)   Clause, a Subclause or a Schedule is a reference to a Clause or
Subclause of, or a Schedule to, this Agreement;



  (iii)   a law is a reference to that law as amended or re-enacted and to any
successor law;



  (iv)   an agreement is a reference to that agreement as amended;



  (v)   fraudulent transfer law means any applicable U.S. Bankruptcy Law or
state fraudulent transfer or conveyance statute, and the related case law; and



  (vi)   law includes any law, statute, regulation, regulatory requirement,
rule, ordinance, ruling, decision, treaty, directive, order, guideline,
regulation, policy, writ, judgment, injunction or request of any court or other
governmental, inter-governmental or supranational body, officer or official,
fiscal or monetary authority, or other ministry or public entity (and their
interpretation, administration and application), whether or not having the force
of law.



  (e)   In this Agreement:



  (i)   includes and including are not limiting;



  (ii)   or is not exclusive; and



  (iii)   the headings are for convenience only, do not constitute part of this
Agreement and are not to be used in construing it.



  2.   SECURED LIABILITIES

      2.1   Secured Liabilities
 
  Each obligation and liability whether:



  (a)   present or future, actual, contingent or unliquidated; or



  (b)   owed jointly or severally (or in any other capacity whatsoever),

of the Security Provider to any Finance Party under or in connection with each
Finance Document is a Secured Liability.

      2.2   Specification of Secured Liabilities
 
  The Secured Liabilities include any liability or obligation for:



  (a)   repayment of the principal of any Loan;



  (b)   payment of interest and any other amount payable under the Credit
Agreement;



  (c)   payment and performance of all other obligations and liabilities of the
Security Provider under the Finance Documents;



  (d)   payment of any amount owed under any amendment, modification, renewal,
extension or novation of any of the above obligations; and



  (e)   payment of an amount which arises after a petition is filed by, or
against, the Security Provider under the US Bankruptcy Code of 1978 even if the
obligations do not accrue because of the automatic stay under Section 362 of the
US Bankruptcy Code of 1978 or otherwise.



  3.   CREATION OF SECURITY



  3.1   Security Interest

As security for the prompt and complete payment and performance of the Secured
Liabilities when due (whether due because of stated maturity, acceleration,
mandatory prepayment, or otherwise) and to induce the Lenders to make the Loans,
the Security Provider grants to the Collateral Agent for the benefit of the
Finance Parties a continuing security interest in the Collateral.



  3.2   General



  (a)   All the Security created under this Agreement:



  (i)   is continuing security for the irrevocable and indefeasible payment in
full of the Secured Liabilities, regardless of any intermediate payment or
discharge in whole or in part;



  (ii)   is in addition to, and not in any way prejudiced by, any other security
now or subsequently held by any Finance Party.



  (b)   If, at any time for any reason (including the bankruptcy, insolvency,
receivership, reorganization, dissolution or liquidation of the Security
Provider or any other Obligor or the appointment of any receiver, intervenor or
conservator of, or agent or similar official for, the Security Provider or any
other Obligor or any of their respective properties), any payment received by
the Collateral Agent or any other Finance Party in respect of the Secured
Liabilities is rescinded or avoided or must otherwise be restored or returned by
the Collateral Agent or any other Finance Party, that payment will not be
considered to have been made for purposes of this Agreement, and this Agreement
will continue to be effective or will be reinstated, if necessary, as if that
payment had not been made.



  (c)   This Agreement is enforceable against the Security Provider to the
maximum extent permitted by the fraudulent transfer laws.



  4.   PERFECTION AND FURTHER ASSURANCES



  4.1   General perfection

The Security Provider must take, at its own expense, promptly, and in any event
within any applicable time limit:



  (a)   whatever action is necessary or desirable; and



  (b)   any action which the Collateral Agent or any other Finance Party may
require,

to ensure that this Security is as of the first Drawdown Date, and will continue
to be until the end of the Security Period, a validly created, attached,
enforceable and perfected first priority (except to the extent priority is
affected as a result of a Permitted Encumbrance) continuing security interest in
the Collateral, in all relevant jurisdictions, securing payment and performance
of the Secured Liabilities.

This includes the giving of any notice, order or direction, the making of any
filing or registration, the passing of any resolution and the execution and
delivery of any documents or agreements which the Collateral Agent may think
expedient.



  4.2   Filing of financing statements



  (a)   The Security Provider authorizes the Collateral Agent to prepare and
file, at the Security Provider’s expense:



  (i)   financing statements describing the Collateral;



  (ii)   continuation statements; and



  (iii)   any amendment in respect of those statements.



  (b)   The Security Provider expressly authorizes the Collateral Agent, if it
so elects, to file financing statements with the collateral description “all
assets of the Security Provider”, “all personal property of the Security
Provider” or other words to that effect.



  (c)   Promptly after filing an initial financing statement in respect of the
Collateral, the Security Provider must provide the Collateral Agent with an
official report from the Secretary of State of each Relevant State indicating
that the Collateral Agent’s security interest is prior to all other security
interests or other interests reflected in the report.



  4.3   Control



  (a)   The Security Provider and each other necessary party have entered into
appropriate Control Agreements with the Collateral Agent and have taken all
other actions necessary for the Collateral Agent to have control of any
Collateral consisting of:



  (i)   deposit accounts;

     
(ii)
(iii)
(iv)
  investment property;
letter-of-credit rights; and
electronic chattel paper.



  (b)   If, after the date of this Agreement, the Security Provider acquires
Collateral consisting of any of the Collateral listed in paragraph (a) above,
and the new Collateral is not covered by an existing Control Agreement, the
Security Provider must enter into a Control Agreement in respect of that new
Collateral and take all other actions necessary for the Collateral Agent to have
control of the new Collateral.



  4.4   Delivery of Possessory Collateral



  (a)   The Security Provider has delivered to the Collateral Agent (or as
directed by the Collateral Agent) the originals of all Possessory Collateral
existing on the date of this Agreement.



  (b)   The Security Provider must deliver to the Collateral Agent (or as
directed by the Collateral Agent), immediately upon receipt, originals of any
other Possessory Collateral arising or acquired by the Security Provider after
the date of this Agreement.



  (c)   All Possessory Collateral delivered under this Agreement will be either:



  (i)   duly endorsed and in suitable form for transfer by delivery; or



  (ii)   accompanied by undated instruments of transfer endorsed in blank,

as directed by the Collateral Agent, and in form and substance satisfactory to
the Collateral Agent.



  (d)   Until the end of the Security Period, the Collateral Agent will hold
(directly or through an agent) all Possessory Collateral and related instruments
of transfer delivered to it.

          4.5   Notice of security interest
(a)
  (i)   The Security Provider has executed an
Assignment Notice in respect of each
account, contract or agreement
identified in Schedule 4 (Contracts
Requiring Consent and Counterparties
to Contracts being Assigned) and
delivered each of these notices to the
appropriate account debtors and
contract parties identified in
Schedule 4 (Contracts Requiring
Consent and Counterparties to
Contracts being Assigned).



  (ii)   The Security Provider must use its best efforts to cause each of the
account debtors and contract parties identified in Schedule 4 (Contracts
Requiring Consent and Counterparties to Contracts being Assigned) to deliver to
the Collateral Agent an Assignment Acknowledgement within 30 days of the date of
this Agreement.



  (iii)   The Security Provider must give notice to the Collateral Agent of each
material account, contract or agreement entered into after the date of this
Agreement, and at the Collateral Agent’s request must:



  (A)   send an Assignment Notice to the relevant account debtor or contract
party; and



  (B)   use its best efforts to cause that account debtor or contract party to
deliver a signed Assignment Acknowledgement promptly to the Collateral Agent.



  (b)   (i) Upon the occurrence of an Event of Default, the Security Provider
must execute an Assignment Notice in respect of each material account, contract
or agreement not identified in Schedule 4 (Contracts Requiring Consent and
Counterparties to Contracts being Assigned) and must deliver each of these
notices to the appropriate account debtors and contract parties.



  (ii)   The Security Provider must use its best efforts to cause each of the
account debtors and contract parties to deliver to the Collateral Agent an
Assignment Acknowledgement within 20 days of the occurrence of an Event of
Default.



  (c)   (i) The Security Provider has executed and delivered to each Bailee a
Bailee Notice. The Security Provider must cause each Bailee to deliver to the
Collateral Agent a Bailee Acknowledgement within 30 days of the date of this
Agreement.



  (ii)   If any Bailee fails to deliver a Bailee Acknowledgement within that
period, the Security Provider must immediately take possession of all Collateral
held by that Bailee.



  (iii)   After the date of this Agreement the Security Provider will not permit
any Bailee to hold Collateral unless it has delivered a Bailee Notice to that
Bailee and the Collateral Agent has received from that Bailee a signed Bailee
Acknowledgement.



  4.6   Perfection — special steps for tangible chattel paper



  (a)   The Security Provider must mark conspicuously each item of Collateral
consisting of tangible chattel paper with a legend, in form and substance
satisfactory to the Collateral Agent, indicating that it is the original and
that it is subject to a security interest in favor of the Collateral Agent. Upon
the Collateral Agent’s request, the Security Provider must deliver to the
Collateral Agent the originals of all tangible chattel paper.



  (b)   The Security Provider agrees that it will permit no copies of tangible
chattel paper which are not legended in accordance with paragraph (a) above to
be marked “original” or “chattel paper” or with words of similar import. The
Security Provider further agrees that it will permit no person other than the
Security Provider to have possession of any tangible chattel paper.



  4.7   Further assurances



  (a)   The Security Provider must take, at its own expense, promptly, and in
any event within any applicable time limit, whatever action the Collateral Agent
may require for:



  (i)   creating, attaching, perfecting and protecting, and maintaining the
priority of, any security interest intended to be created by this Agreement;



  (ii)   facilitating the enforcement of this Security or the exercise of any
right, power or discretion exercisable by the Collateral Agent or any of its
delegates or sub-delegates in respect of any Collateral;



  (iii)   obtaining possession of any Possessory Collateral and control of any
Collateral described in Clause 4.3 (Control); and



  (iv)   facilitating the assignment or transfer of any rights and/or
obligations of the Collateral Agent or any other Finance Party under this
Agreement.

This includes the execution and delivery of any transfer, assignment or other
agreement or document, whether to the Collateral Agent or its nominee, which the
Collateral Agent may think expedient.



  (b)   The Security Provider irrevocably constitutes and appoints the
Collateral Agent, with full power of substitution, as the Security Provider’s
true and lawful attorney-in-fact, in the Security Provider’s name or in the
Collateral Agent’s name or otherwise, and at the Security Provider’s expense, to
take any of the actions referred to in paragraph (a) above without notice to or
the consent of the Security Provider. This power of attorney is a power coupled
with an interest and cannot be revoked. The Security Provider ratifies and
confirms all actions taken by the Collateral Agent or its agents under this
power of attorney.



  5.   SURETYSHIP PROVISIONS



  5.1   Nature of Security Provider’s obligations



  (a)   The Security Provider’s obligations under this Agreement are independent
of any obligation of the Obligors or any other person.



  (b)   A separate action or actions may be brought and prosecuted against the
Security Provider under this Agreement.



  (c)   The Collateral Agent may enforce its rights under this Agreement,
whether or not any action is brought or prosecuted against the Obligors or any
other person and whether or not the Obligors or any other person is joined in
any action under this Agreement.



  5.2   Waiver of defenses



  (a)   The obligations of the Security Provider under this Agreement will not
be affected by, and the Security Provider irrevocably waives any defense it
might have by virtue of, any act, omission, matter or thing which, but for this
Clause, would reduce, release or prejudice any of its obligations under this
Agreement (whether or not known to it or any Finance Party). This includes:



  (i)   any time, forbearance, extension or waiver granted to, or composition or
compromise with, another person;



  (ii)   any taking, variation, compromise, exchange, renewal or release of, or
any refusal or failure to perfect or enforce, any rights against, or security
over assets of, any person;



  (iii)   any non presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realize the full
value of any security;



  (iv)   any disability, incapacity or lack of powers, authority or legal
personality of or dissolution or change in the members or status of any person;



  (v)   any amendment, restatement or novation (however fundamental) of a
Finance Document or any other document, guaranty or security ;



  (vi)   any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document, guaranty or security,
the intent of the parties being that the Collateral Agent’s security interest in
the Collateral and the Security Provider’s obligations under this Agreement are
to remain in full force and be construed accordingly, as if there were no
unenforceability, illegality or invalidity;



  (vii)   any avoidance, postponement, discharge, reduction, non provability or
other similar circumstance affecting any obligation of any Obligor under a
Finance Document resulting from any bankruptcy, insolvency, receivership,
liquidation or dissolution proceedings or from any law, regulation or order so
that each such obligation is for the purposes of the Security Provider’s
obligations under this Agreement construed as if there were no such
circumstance; or



  (viii)   the acceptance or taking of other guaranties or security for the
Secured Liabilities, or the settlement, release or substitution of any guaranty
or security or of any endorser, guarantor or other obligor in respect of the
Secured Liabilities.



  (b)   The Security Provider unconditionally and irrevocably waives (to the
extent such waiver is not prohibited by applicable law):



  (i)   diligence, presentment, demand for performance, notice of
non-performance, protest, notice of protest, notice of dishonor, notice of the
creation or incurring of new or additional indebtedness of the Obligors to the
Collateral Agent or the other Finance Parties, notice of acceptance of this
Agreement, and notices of any other kind whatsoever;



  (ii)   the filing of any claim with any court in the event of a receivership,
insolvency or bankruptcy;



  (iii)   the benefit of any statute of limitations affecting any Obligor’s
obligations under the Finance Documents or the Security Provider’s obligations
under this Agreement or the enforcement of this Agreement or the Collateral
Agent’s security interest in the Collateral; and



  (iv)   any offset or counterclaim or other right, defense, or claim based on,
or in the nature of, any obligation now or later owed to the Security Provider
by the Obligors, the Collateral Agent or any other Finance Party.



  (c)   The Security Provider irrevocably and unconditionally authorizes the
Collateral Agent and the other Finance Parties to take any action in respect of
the Secured Liabilities or any collateral or guaranties securing them or any
other action that might otherwise be deemed a legal or equitable discharge of a
surety, without notice to or the consent of the Security Provider and
irrespective of any change in the financial condition of any Obligor.



  5.3   Immediate recourse

The Security Provider waives any right it may have of first requiring the
Collateral Agent or any other Finance Party (or any trustee or agent on their
behalf) to proceed against or enforce any other rights, security or other
guaranty or claim payment from any person before claiming from the Security
Provider under this Agreement and enforcing the Collateral Agent’s security
interest in the Collateral.



  5.4   Appropriations

Until the expiry of the Security Period, the Collateral Agent and each other
Finance Party (or any trustee or agent on their behalf) may:



  (a)   refrain from applying or enforcing any other moneys, security,
guaranties or rights held or received by the Collateral Agent or that other
Finance Party (or any trustee or agent on their behalf) in respect of the
Secured Liabilities;



  (b)   apply and enforce them in such manner and order as it sees fit (whether
against the Secured Liabilities or otherwise); and



  (c)   hold in a suspense account any moneys received from any realization of
the Collateral, from the Security Provider or on account of the Security
Provider’s liability under this Agreement or any other Finance Document, without
liability to pay interest on those moneys.

      5.5   Non competition
 
  Unless:



  (a)   the Security Period has expired, or



  (b)   the Collateral Agent otherwise directs in writing:

the Security Provider will not, after a claim has been made by the Collateral
Agent or any other Finance Party against the Security Provider or any other
Obligor, or by virtue of any payment or performance by the Security Provider
under this Agreement:



  (i)   be subrogated to any rights, security or moneys held, received or
receivable by the Collateral Agent or any other Finance Party (or any trustee or
agent on their behalf);



  (ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Security Provider’s liability
under this Agreement or any other Finance Document;



  (iii)   claim, rank, prove or vote as a creditor of any Obligor or its estate
in competition with the Collateral Agent or any other Finance Party (or any
trustee or agent on their behalf); or



  (iv)   receive, claim or have the benefit of any payment, distribution or
security from or on account of any Obligor, or exercise any right of set off as
against any Obligor.

The Security Provider must hold in trust for and immediately pay or transfer to
the Collateral Agent (or as directed by the Collateral Agent) for the Finance
Parties any payment or distribution or benefit of security received by it
contrary to this Subclause or in accordance with any directions given by the
Collateral Agent under this Subclause.



  5.6   Waiver of subrogation

Notwithstanding any provision to the contrary in any guaranty given by the
Security Provider in respect of the Secured Liabilities, the Security Provider:



  (a)   irrevocably and unconditionally waives, until the end of the Security
Period, for the benefit of the Collateral Agent and the other Finance Parties;
and



  (b)   agrees not to claim or assert after the Collateral Agent has exercised
its rights under Clause 8 (When Security becomes enforceable),

any right of subrogation, contribution or indemnity it may have against any
Obligor as a result of any payment under that guaranty or in respect of the
Secured Liabilities.



  5.7   Election of remedies



  (a)   The Security Provider understands that the exercise by the Collateral
Agent and the other Finance Parties of certain rights and remedies contained in
the Finance Documents may affect or eliminate the Security Provider’s right of
subrogation and reimbursement against the Obligors and that the Security
Provider may therefore incur a partially or totally non-reimbursable liability
under this Agreement.



  (b)   The Security Provider expressly authorizes the Collateral Agent and the
other Finance Parties to pursue their rights and remedies with respect to the
Secured Liabilities in any order or fashion they deem appropriate, in their sole
and absolute discretion.



  (c)   The Security Provider waives any defense arising out of the absence,
impairment, or loss of any or all rights of recourse, reimbursement,
contribution, or subrogation or any other rights or remedies of the Security
Provider against any Obligor, any other person or any security, whether
resulting from any election of rights or remedies by the Collateral Agent or the
other Finance Parties, or otherwise.



  5.8   Information concerning the Obligors



  (a)   The Security Provider represents and warrants to the Collateral Agent
and the other Finance Parties that the Security Provider is affiliated with each
Obligor or is otherwise in a position to have access to all relevant information
bearing on the present and continuing creditworthiness of each Obligor and the
risk that any Obligor will be unable to pay the Secured Liabilities when due.



  (b)   The Security Provider waives any requirement that the Collateral Agent
or the other Finance Parties advise the Security Provider of information known
to the Collateral Agent or any other Finance Party regarding the financial
condition or business of any Obligor, or any other circumstance bearing on the
risk of non performance of the Secured Liabilities.



  (c)   The Security Provider assumes sole responsibility for keeping itself
informed of the financial condition and business of each Obligor.



  6.   REPRESENTATIONS AND WARRANTIES



  6.1   Representations and warranties

The representations and warranties set out in this Clause are made by the
Security Provider to each Finance Party.



  6.2   The Security Provider



  (a)   It is organized under the laws of the State of California.



  (b)   Its exact legal name, as it appears in the public records of its
jurisdiction of incorporation or organization, is David Corporation. It has not
changed its name, whether by amendment of its organizational documents,
reorganization, merger or otherwise, since its date of incorporation.



  (c)   Its jurisdiction of incorporation does not issue organizational
identification numbers.



  (d)   Its chief executive office is located at 200 Pine Street, 2nd Floor, San
Francisco, CA 94105. The Security Provider has not changed its chief executive
office within the past five years.



  (e)   It keeps at its address indicated in Clause 18 (Notices) its corporate
records and all records, documents and instruments constituting, relating to or
evidencing Collateral, except for the Possessory Collateral delivered to the
Collateral Agent in compliance with Clause 4.4 (Delivery of Possessory
Collateral).



  6.3   The Collateral



  (a)   It has exclusive possession and control of all Collateral except for:



  (i)   Collateral subject to a Control Agreement in compliance with Clause 4.3
(Control); and



  (ii)   Possessory Collateral delivered to the Collateral Agent in compliance
with Clause 4.4 (Delivery of Possessory Collateral); and



  (iii)   Collateral held by a Bailee which has delivered to the Collateral
Agent a Bailee Acknowledgement covering that Collateral in accordance with
Clause 4.5(b) (Notice of security interest).



  (b)   Except as permitted under the Credit Agreement:



  (i)   it is the sole legal and beneficial owner of, and has the power to
transfer and grant a security interest in, the Collateral;



  (ii)   none of the Collateral is subject to any Lien other than the Collateral
Agent’s security interest;



  (iii)   it has not agreed or committed to sell, assign, pledge, transfer,
license, lease or encumber any of the Collateral, or granted any option, warrant
or right with respect to any of the Collateral; and



  (iv)   no effective mortgage, deed of trust, financing statement, security
agreement or other instrument similar in effect is on file or of record with
respect to any Collateral, except for those that create, perfect or evidence the
Collateral Agent’s security interest.



  (c)   All Collateral consisting of goods is located solely in the States
listed in Schedule 5 (States in which Collateral Consisting of Goods is
Located).



  (d)   No litigation, arbitration or administrative proceedings are current or
pending or, to its knowledge, threatened, involving or affecting the Collateral,
and none of the Collateral is subject to any order, writ, injunction, execution
or attachment.



  6.4   No liability



  (a)   Its rights, interests, liabilities and obligations under contractual
obligations that constitute part of the Collateral are not affected by this
Agreement or the exercise by the Collateral Agent of its rights under this
Agreement;



  (b)   neither the Collateral Agent nor any other Finance Party, unless it
expressly agrees in writing, will have any liabilities or obligations under any
contractual obligation that constitutes part of the Collateral as a result of
this Agreement, the exercise by the Collateral Agent of its rights under this
Agreement or otherwise; and



  (c)   neither the Collateral Agent nor any other Finance Party has or will
have any obligation to collect upon or enforce any contractual obligation or
claim that constitutes part of the Collateral, or to take any other action with
respect to the Collateral.



  6.5   Times for making representations and warranties



  (a)   The representations and warranties set out in this Agreement (including
in this Clause) are made on the date of this Agreement.



  (b)   Unless a representation and warranty is expressed to be given at a
specific date, all representations and warranties under this Agreement are
deemed to be repeated by the Security Provider on the date of each Request and
the first day of each Term during the Security Period with reference to the
facts and circumstances then existing.



  (c)   When representations and warranties are repeated, they are applied to
the circumstances existing at the time of repetition.



  (d)   The representations and warranties of the Security Provider contained in
this Agreement or made by the Security Provider in any certificate, notice or
report delivered under this Agreement will survive each Drawdown Date, the
making and repayment of the Loans, and any novation, transfer or assignment of
the Loans.



  7.   UNDERTAKINGS

      7.1   Undertakings
7.2
  The Security Provider agrees to be bound by the covenants set out in this
Clause.
The Security Provider



  (a)   Except as expressly permitted by the Credit Agreement, the Security
Provider:



  (i)   must preserve its corporate existence and will not, in one transaction
or a series of related transactions, merge into or consolidate with any other
entity, or sell all or substantially all of its assets;



  (ii)   must not change the jurisdiction of its incorporation or organization;



  (iii)   must not change its name without providing the Collateral Agent with
30 days’ prior written notice; and



  (iv)   must keep at its address indicated in Clause 18 (Notices) its corporate
records and all records, documents and instruments constituting, relating to or
evidencing Collateral, except for the Possessory Collateral delivered to the
Collateral Agent in compliance with Clause 4.4 (Delivery of Possessory
Collateral).



  (b)   The Security Provider permits the Collateral Agent and its agents and
representatives, during normal business hours and upon reasonable notice, to
inspect the Collateral, to examine and make copies of and abstracts from the
records referred to in paragraph (a)(iv) above, and to discuss matters relating
to the Collateral directly with the Security Provider’s officers and employees.



  (c)   At the Collateral Agent’s request, the Security Provider must provide
the Collateral Agent with any information concerning the Collateral that the
Collateral Agent may reasonably request.



  7.3   The Collateral



  (a)   Except as expressly permitted by the Credit Agreement or this Agreement,
the Security Provider:



  (i)   must maintain sole legal and beneficial ownership of the Collateral;



  (ii)   must not permit any Collateral to be subject to any Lien other than the
Collateral Agent’s security interest and must at all times warrant and defend
the Collateral Agent’s security interest in the Collateral against all other
Liens and claimants;



  (iii)   must not sell, assign, transfer, pledge, license, lease or encumber,
or grant any option, warrant, or right with respect to, any of the Collateral,
or agree or contract to do any of the foregoing;



  (iv)   must not waive, amend or terminate, in whole or in part, any accessory
or ancillary right or other right in respect of any Collateral; and



  (v)   must not take any action which would result in a reduction in the value
of any Collateral.



  (b)   The Collateral must remain personal property at all times. The Security
Provider may not affix any of the Collateral to any real property in any manner
which would change its nature from that of personal property to real property or
to a fixture.



  (c)   The Security Provider must pay when due (and in any case before any
penalties are assessed or any Lien is imposed on any Collateral) all taxes,
assessments and charges imposed on or in respect of Collateral and all claims
against the Collateral, including claims for labor, materials and supplies.



  (d)   In any suit, legal action, arbitration or other proceeding involving the
Collateral or the Collateral Agent’s security interest, the Security Provider
must take all lawful action to avoid impairment of the Collateral Agent’s
security interest or the Collateral Agent’s rights under this Agreement or the
imposition of a Lien on any Collateral.



  7.4   Notices



  (a)   The Security Provider must give the Collateral Agent prompt notice of
the occurrence of any of the following events:



  (i)   any pending or threatened claim, suit, legal action, arbitration or
other proceeding involving or affecting the Security Provider or any Collateral
which could reasonably be expected to impair the Collateral Agent’s security
interest or the Collateral Agent’s rights under this Agreement or result in the
imposition of a Lien on any Collateral;



  (ii)   any loss or damage to any material portion of the Collateral; or



  (iii)   any representation or warranty contained in this Agreement is or
becomes untrue, incorrect or incomplete in any material respect.



  (b)   Each notice delivered under this Clause, must include:



  (i)   reasonable details about the event; and



  (ii)   the Security Provider’s proposed course of action.

Delivery of a notice under this Clause does not affect the Security Provider’s
obligations to comply with any other term of this Agreement.



  8.   WHEN SECURITY BECOMES ENFORCEABLE

This Security may be enforced by the Collateral Agent at any time after an Event
of Default has occurred.



  9.   ENFORCEMENT OF SECURITY

      9.1   Events of Default
 
  Each of the events set out in this Subclause is an Event of Default.



  (a)   The Security Provider does not comply with Clause 7.3(a) (The
Collateral);



  (b)   The Security Provider does not comply with any other term of this
Agreement or any Control Agreement unless the non-compliance:



  (i)   is capable of remedy; and



  (ii)   is remedied within 20 days of the Collateral Agent giving notice to the
Security Provider;



  (c)   a representation or warranty made or repeated in this Agreement or any
Control Agreement, is untrue or incorrect in any material aspect when made or
deemed to be repeated;



  (d)   any attachment, execution or levy is made in respect of any part of the
Collateral; or



  (e)   an “Event of Default” (as that term is defined in the Credit Agreement)
occurs.



  9.2   General



  (a)   After this Security has become enforceable, the Collateral Agent may
immediately, in its absolute discretion, exercise any right under:



  (i)   applicable law; or



  (ii)   this Agreement,

to enforce all or any part of the Security in respect of any Collateral in any
manner or order it sees fit.



  (b)   This includes:



  (i)   any rights and remedies available to the Collateral Agent under
applicable law and under the UCC (whether or not the UCC applies to the affected
Collateral and regardless of whether or not the UCC is the law of the
jurisdiction where the rights or remedies are asserted) as if those rights and
remedies were set forth in this Agreement in full;



  (ii)   transferring or assigning to, or registering in the name of, the
Collateral Agent or its nominees any of the Collateral;



  (iii)   exercising any consent and other rights relating to any Collateral;



  (iv)   performing or complying with any contractual obligation that
constitutes part of the Collateral;



  (v)   receiving, endorsing, negotiating, executing and delivering or
collecting upon any check, draft, note, acceptance, chattel paper, account,
instrument, document, letter of credit, contract, agreement, receipt, release,
bill of lading, invoice, endorsement, assignment, bill of sale, deed, security,
share certificate, stock power, proxy, or instrument of conveyance or transfer
constituting or relating to any Collateral;



  (vi)   asserting, instituting, filing, defending, settling, compromising,
adjusting, discounting or releasing any suit, action, claim, counterclaim, right
of set-off or other right or interest relating to any Collateral;



  (vii)   executing and delivering acquittances, receipts and releases in
respect of Collateral; and



  (viii)   exercising any other right or remedy available to the Collateral
Agent under the other Finance Documents or any other agreement between the
parties.



  9.3   Collections after an Event of Default



  (a)   If an Event of Default occurs and is continuing, the Security Provider
must hold all funds and other property received or collected in respect of the
Collateral in trust for the Collateral Agent, and must keep these funds and this
other property segregated from all other funds and property so as to be capable
of identification.



  (b)   The Security Provider must deliver those funds and that other property
to the Collateral Agent in the identical form received, properly endorsed or
assigned when required to enable the Collateral Agent to complete collection.



  (c)   After the occurrence and during the continuation of an Event of Default,
the Security Provider may not settle, compromise, adjust, discount or release
any claim in respect of Collateral and must not accept any returns of
merchandise other than in the ordinary course of business.



  9.4   Collateral Agent’s rights upon default



  (a)   The Security Provider irrevocably constitutes and appoints the
Collateral Agent, with full power of substitution, as the Security Provider’s
true and lawful attorney-in-fact, in the Security Provider’s name or in the
Collateral Agent’s name or otherwise, and at the Security Provider’s expense, to
take any of the actions authorized by this Agreement or permitted under
applicable law upon the occurrence and during the continuation of an Event of
Default, without notice to or the consent of the Security Provider. This power
of attorney is a power coupled with an interest and cannot be revoked. The
Security Provider ratifies and confirms all actions taken by the Collateral
Agent or its agents under this power of attorney.



  (b)   The Security Provider agrees that 10 days notice shall constitute
reasonable notice in connection with any sale, transfer or other disposition of
Collateral.



  (c)   The Collateral Agent may comply with any applicable state or federal law
requirements in connection with a disposition of Collateral and compliance will
not be considered adversely to affect the commercial reasonableness of any sale
of Collateral.



  (d)   The grant to the Collateral Agent under this Agreement of any right,
power or remedy does not impose upon the Collateral Agent any duty to exercise
that right, power or remedy. The Collateral Agent will have no obligation to
take any steps to preserve any claim or other right against any person or with
respect to any Collateral.



  (e)   The Security Provider bears the risk of loss, damage, diminution in
value, or destruction of the Collateral.



  (f)   The Collateral Agent will have no responsibility for any act or omission
of any courier, bailee, broker, bank, investment bank or any other person chosen
by it with reasonable care.



  (g)   The Collateral Agent makes no express or implied representations or
warranties with respect to any Collateral or other property released to the
Security Provider or its successors and assigns.



  (h)   The Security Provider agrees that the Collateral Agent will have met its
duty of care under applicable law if it holds, maintains and disposes of
Collateral in the same manner that it holds, maintains and disposes of property
for its own account.



  (i)   Except as set forth in this Clause or as required under applicable law,
the Collateral Agent will have no duties or obligations under this Agreement or
otherwise with respect to the Collateral.



  (j)   The sale, transfer or other disposition under this Agreement of any
right, title, or interest of the Security Provider in any item of Collateral
will:



  (i)   operate to divest the Security Provider permanently and all persons
claiming under or through the Security Provider of that right, title, or
interest, and



  (ii)   be a perpetual bar, both at law and in equity, to any claims by the
Security Provider or any person claiming under or through the Security Provider

     
9.5
  with respect to that item of Collateral.
No marshaling



  (a)   The Collateral Agent need not, and the Security Provider irrevocably
waives and agrees that it will not invoke or assert any law requiring the
Collateral Agent to:



  (i)   attempt to satisfy the Secured Liabilities by collecting them from any
other person liable for them; or



  (ii)   marshal any security or guarantee securing payment or performance of
the Secured Liabilities or any particular asset of the Security Provider.



  (b)   The Collateral Agent may release, modify or waive any collateral or
guarantee provided by any other person to secure any of the Secured Liabilities,
without affecting the Collateral Agent’s rights against the Security Provider.



  10.   APPLICATION OF PROCEEDS

Any moneys received in connection with the Collateral by the Collateral Agent
after this Security has become enforceable must be applied in the following
order of priority:



  (a)   first, in or towards payment of or provision for all costs and expenses
incurred by the Collateral Agent or any other Finance Party in connection with
the enforcement of this Security;



  (b)   second, in or towards payment of, or provision for, the Secured
Liabilities; and



  (c)   third, in payment of the surplus (if any) to the Security Provider or
any other person entitled to it under applicable law.

This Clause is subject to the payment of any claims having priority over this
Security. This Clause does not prejudice the right of any Finance Party to
recover any shortfall from the Security Provider.



  11.   EXPENSES AND INDEMNITY



  (a)   The Security Provider must pay immediately on demand to the Collateral
Agent all costs and expenses incurred by the Collateral Agent any other Finance
Party, attorney, manager, delegate, sub-delegate, agent or other person
appointed by the Collateral Agent under this Agreement for the purpose of
enforcing its rights under this Agreement. This includes:



  (i)   costs of foreclosure and of any transfer, disposition or sale of
Collateral;



  (ii)   costs of maintaining or preserving the Collateral or assembling it or
preparing it for transfer, disposition or sale;



  (iii)   costs of obtaining money damages; and



  (iv)   fees and expenses of attorneys employed by the Collateral Agent for any
purpose related to this Agreement or the Secured Liabilities, including
consultation, preparation and negotiation of any amendment or restructuring,
drafting documents, sending notices or instituting, prosecuting or defending
litigation or arbitration.



  (b)   The Security Provider must indemnify and keep indemnified the Collateral
Agent, the other Finance Parties and their respective affiliates, directors,
officers, representatives and agents from and against all claims, liabilities,
obligations, losses, damages, penalties, judgments, costs and expenses of any
kind (including attorney’s fees and expenses) which may be imposed on, incurred
by or asserted against any of them by any person (including any Finance Party)
in any way relating to or arising out of:



  (i)   this Agreement;

     
(ii)
(iii)
(iv)
  the Collateral;
the Collateral Agent’s security interest in the Collateral;
any Event of Default;



  (v)   any action taken or omitted by the Collateral Agent under this Agreement
or any exercise or enforcement of rights or remedies under this Agreement; or



  (vi)   any transfer sale or other disposition of or any realization on
Collateral.



  (c)   The Security Provider will not be liable to an indemnified party to the
extent any liability results from that indemnified party’s gross negligence or
willful misconduct. Payment by an indemnified party will not be a condition
precedent to the obligations of the Security Provider under this indemnity.



  (d)   This Clause survives the initial Drawdown Date, the making and repayment
of the Loans, any novation, transfer or assignment of the Loans and the
termination of this Agreement.



  12.   DELEGATION



  12.1   Power of attorney

The Collateral Agent may delegate by power of attorney or in any other manner to
any person any right, power or discretion exercisable by it under or in
connection with this Agreement.



  12.2   Terms

Any such delegation may be made upon any terms (including power to sub-delegate)
which the Collateral Agent may think fit.



  13.   EVIDENCE AND CALCULATIONS

In the absence of manifest error, the records of the Collateral Agent are
conclusive evidence of the existence and the amount of the Secured Liabilities.



  14.   CHANGES TO THE PARTIES



  14.1   Security Provider

The Security Provider may not assign, delegate or transfer any of its rights or
obligations under this Agreement without the consent of the Lenders, and any
purported assignment, delegation or transfer in violation of this provision
shall be void and of no effect.



  14.2   Collateral Agent



  (a)   The Collateral Agent may assign or transfer its rights and obligations
under this Agreement in the manner permitted under the Credit Agreement.



  (b)   The Security Provider waives and will not assert against any assignee of
the Collateral Agent any claims, defenses or set-offs which the Security
Provider could assert against the Collateral Agent except for defenses which
cannot be waived under applicable law.



  14.3   Successors and assigns

This Agreement shall be binding on and inure to the benefit of the respective
successors and permitted assigns of the Security Provider and the Collateral
Agent.



  15.   MISCELLANEOUS



  15.1   Amendments and waivers

Any term of this Agreement may be amended or waived only by the written
agreement of the Security Provider and the Collateral Agent.



  15.2   Waivers and remedies cumulative



  (a)   The rights and remedies of the Collateral Agent under this Agreement:



  (i)   may be exercised as often as necessary;



  (ii)   are cumulative and not exclusive of its rights under applicable law;
and



  (iii)   may be waived only in writing and specifically.



  (b)   Delay in exercising, or non-exercise, of any right or remedy under this
Agreement is not a waiver of that right or remedy.



  15.3   Counterparts

This Agreement may be executed in counterparts, and this has the same effect as
if the signatures on the counterparts were on a single copy of this Agreement.



  16.   SEVERABILITY

If any term of this Agreement is or becomes illegal, invalid or unenforceable in
any jurisdiction, that will not affect:



  (a)   the legality, validity or enforceability in that jurisdiction of any
other term of this Agreement; or



  (b)   the legality, validity or enforceability in any other jurisdiction of
that or any other term of this Agreement.



  17.   RELEASE

At the end of the Security Period, the Collateral Agent must, at the request and
cost of the Security Provider, take whatever action is necessary to release the
Collateral from this Security.



  18.   NOTICES



  18.1   Notices

Any communication in connection with this Agreement must be in writing and,
unless otherwise stated, must be given in person or by fax.



  18.2   Contact details



  (a)   The contact details of the Security Provider for this purpose are:

         
Address:
  151 Railroad Avenue
 
  Greenwich, CT 06830

Fax:
    203-422-5329  
Attention:
  Chief Legal Officer and Chief Executive Officer




  (b)   The contact details of the Collateral Agent for this purpose are:

         
Address:
  Fortress Credit Corp.

 
  1251 Avenue of the Americas
 
  New York, NY 10020

Fax:
    212-798-4608  
Attention:
  John King




  (c)   Either party may change its contact details by giving five Business
Days’ notice to the other party.



  (d)   Where a party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.



  18.3   Effectiveness



  (a)   Except as provided below, any communication in connection with this
Agreement will be deemed to be given as follows:



  (i)   if delivered in person, at the time of delivery;



  (ii)   if by fax, when sent with confirmation of transmission.



  (b)   A communication given under this Clause but received on a non-working
day or after business hours in the place of receipt will only be deemed to be
given on the next working day in that place.



  19.   GOVERNING LAW

This Agreement , the relationship between the Security Provider and the Finance
Parties and any claim or dispute (whether sounding in contract, tort, statute or
otherwise) relating to this Agreement or that relationship shall be governed by
and construed in accordance with law of the State of New York including section
5-1401 of the New York General Obligations Law but excluding any other conflict
of law rules that would lead to the application of the law of another
jurisdiction. If the law of a jurisdiction other than New York is, under section
1-105(2) of the UCC, mandatorily applicable to the perfection, priority or
enforcement of any security interest granted under this Agreement in respect of
any particular Collateral, that other law shall apply solely to the matters of
perfection, priority or enforcement to which it is mandatorily applicable.



  20.   ENFORCEMENT



  20.1   Jurisdiction



  (a)   For the benefit of the Collateral Agent, the Security Provider agrees
that any New York State court or Federal court sitting in the City and County of
New York has jurisdiction to settle any disputes in connection with this
Agreement and accordingly submits to the jurisdiction of those courts.



  (b)   The Security Provider:



  (i)   waives objection to the New York State and Federal courts on grounds of
personal jurisdiction, inconvenient forum or otherwise as regards proceedings in
connection with this Agreement; and



  (ii)   agrees that a judgment or order of a New York State or Federal court in
connection with this Agreement is conclusive and binding on it and may be
enforced against it in the courts of any other jurisdiction.



  (c)   Nothing in this Clause limits the right of the Collateral Agent or any
other Finance Party to bring proceedings against the Security Provider in
connection with this Agreement:



  (i)   in any other court of competent jurisdiction; or



  (ii)   concurrently in more than one jurisdiction.



  20.2   Service of Process

The Security Provider consents to the service of process relating to any
proceedings by a notice given in accordance with Clause 18 (Notices) above.



  20.3   Complete Agreement

This Agreement and the other Finance Documents contain the complete agreement
between the parties on the matters to which they relate and supersede all prior
commitments, agreements and understandings, whether written or oral, on those
matters.



  20.4   Waiver of Jury Trial

THE SECURITY PROVIDER AND THE SECURITY AGENT (FOR ITSELF AND ON BEHALF OF THE
OTHER FINANCE PARTIES) WAIVE ANY RIGHTS THEY MAY HAVE TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED ON OR ARISING FROM THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

The undersigned, intending to be legally bound, have executed and delivered this
Agreement on the date stated at the beginning of this Agreement.

SCHEDULE 1

COMMERCIAL TORT CLAIMS

None.

SCHEDULE 2

PATENTS, TRADEMARKS AND COPYRIGHTS

David Corporation

Renaissance Product

ClaimsPlus Support & Other Services

CompPlus or P&CPlus Support
CompPlus and P&CPlus Support
Per Workstation Support Fee
New User License
Conversion
Custom Programming
Training

Project
Add on conversion
Already converted source
New conversion
OrgUnit Import
Vendor Import
Medbill Import (no Claim/ Vendor Export)
RenExport (flat file export)
DE542 — if a client already has Ren Export
Medbill & RenExport (Claim/Vendor export)
RenImport (flat file import)
RenExport and RenImport
Employee Import
Payment Export (batching) using “Export” in payment proc
Pymnt Exp & Import return file (batching) using “Import” in pymt proc
EDI
Custom EOB
Claims/Financial Import (Monthly download-like)
Bank Acct Recon module
Legion Interface or Kemper Interface

Reliance Interface, Discover Re, AIG

Index Bureau
Index Bureau + RenImport
Custom Tab
On-line Med Fee (MedAudit)
Web Module: FROI entry and collection, Claim view only, notepad entry, and Web
Import. Customization/reporting — hourly rate.
Web Module — View only access, claim facesheets and notepad entry.
PRDP — RenExport required

David Corporation

                  Mark   Jurisdiction   Serial No.
COMPPLUS
  USA
    73662108  
DAVID
  USA
    74154512  

SCHEDULE 3

CONTRACTUAL RESTRICTIONS

None.

SCHEDULE 4

CONTRACTS REQUIRING CONSENT AND COUNTERPARTIES TO CONTRACTS BEING ASSIGNED

None.

SCHEDULE 5

STATES IN WHICH COLLATERAL CONSISTING OF GOODS IS LOCATED

None.

SIGNATORIES

Security Provider

DAVID CORPORATION

By: /s/ Ernest C. Mysogland

Name: Ernest C. Mysogland

An authorized officer

Collateral Agent

FORTRESS CREDIT CORP.

By: /s/ Marc K. Furstein
Name: Marc K. Furstein
Title: Chief Operating Officer


EXHIBIT 1

FORM OF ASSIGNMENT NOTICE

[on the letterhead of the Security Provider]

     
From:
To:
Copy:
  DAVID CORPORATION
[COUNTERPARTY]
FORTRESS CREDIT CORP.

[DATE]

Ladies and Gentlemen,

Re: [describe Contract] (the Contract)



  1.   Notice

We give you notice that we have granted to FORTRESS CREDIT CORP. (the Collateral
Agent) a first-priority security interest in all of our rights and interests
under the Contract.



  2.   Rights under the Contract

Until you receive a notice or instruction from the Collateral Agent to the
contrary (an Enforcement Notice), we may exercise all our rights and powers
under the Contract. After the Collateral Agent has delivered to you an
Enforcement Notice, the Collateral Agent will have the exclusive right to
exercise all of our rights and powers under the Contract. In particular, after
the delivery of an Enforcement Notice, you are to pay all sums due under the
Contract only as directed by the Collateral Agent. If there is a conflict
between instructions you receive from us and instructions you receive from the
Collateral Agent, you are to follow the Collateral Agent’s instructions.



  3.   Authorization

We irrevocably instruct and authorize you, from and after the date of this
letter, to:



  (a)   disclose to the Collateral Agent any information relating to the
Contract which the Collateral Agent may request;



  (b)   comply with the terms of any notice or instruction you receive from the
Collateral Agent relating to the Contract; and



  (c)   send copies of any notices and other information required or permitted
to be sent to us under the Contract to the Collateral Agent as follows:

     
Fortress Credit Corp.
 

 
    1251 Avenue of the Americas

 
   
New York, NY 10020
Fax:212-798-4608
Attention:
 

John King



  4.   Amendments

The instructions in this letter may not be revoked or amended without the prior
written consent of the Collateral Agent.



  5.   Acknowledgement

We request that you indicate your agreement to the terms of this notice by
signing and returning to the Collateral Agent and to us copies of the
acknowledgement that is attached.

Yours faithfully,

DAVID CORPORATION

(Authorized signatory)

By:
Title:


EXHIBIT 2

FORM OF ASSIGNMENT ACKNOWLEDGEMENT

[on the letterhead of the Counterparty]

     
From:
To:
  [COUNTERPARTY]
FORTRESS CREDIT CORP.
and
DAVID CORPORATION

[DATE]

Ladies and Gentlemen:

Re: [describe the Contract] [the Contract]



  1.   We confirm that we have received from DAVID CORPORATION (the Security
Provider) a notice dated [ ] (the Notice) informing us that the Security
Provider has granted to FORTRESS CREDIT CORP. (the Collateral Agent) a
first-priority security interest in all of its rights and interests under the
Contract.



  2.   We also confirm that:



  (a)   we accept the instructions and authorizations contained in the Notice
and undertake to comply with the terms of the Notice;



  (b)   we have not received notice of any other assignment of the Contract or
of any interest or claim of any third party in or to the Contract; and



  (c)   we will comply with all notices and instructions we receive from the
Collateral Agent, and after our receipt of the Enforcement Notice referred to in
the Notice, we will pay sums due under the Contract only as directed by the
Collateral Agent.

Yours faithfully,

[COUNTERPARTY]

(Authorized signatory)

By:
Title:


EXHIBIT 3

FORM OF BAILEE NOTICE

[on letterhead of the Security Provider]

     
From:
To:
Copy:
  DAVID CORPORATION
[BAILEE]
FORTRESS CREDIT CORP.

[DATE]

Ladies and Gentlemen:



  1.   Notice

We give you notice that we have granted a first-priority security interest to
FORTRESS CREDIT CORP. (the Collateral Agent) in all property (the Property)
belonging to us that is now or later in the your possession, including without
limitation the following:

[SPECIFY PROPERTY]].



  2.   The Property

Until you receive a notice or instruction from the Collateral Agent to the
contrary (an Enforcement Notice), we may exercise all rights with respect to the
Property. After the Collateral Agent has delivered to you an Enforcement Notice,
the Collateral Agent will have the exclusive right to exercise all of our rights
and powers with respect to the Property. If there is a conflict between
instructions you receive from us and instructions you receive from the
Collateral Agent, you are to follow the Collateral Agent’s instructions.



  3.   Authorization

We irrevocably direct you to hold possession of the Property for the Collateral
Agent’s benefit. In addition, we irrevocably instruct and authorize you, without
any further authorization from us or notice to us, from and after the date of
this letter, to:



  (a)   disclose to the Collateral Agent any information relating to the
Property which the Collateral Agent may request;



  (b)   comply with the terms of any notice or instructions you receive from the
Collateral Agent relating to the Property, including without limitation, at the
time or after you receive an Enforcement Notice, instructions from the
Collateral Agent relating to the delivery of the Property;



  (c)   permit the Collateral Agent and its agents and representatives, at any
reasonable time and from time to time, to inspect the Property, to examine and
make copies of and abstracts from your records concerning the Property and to
discuss these records and other matters relating to the Property with the your
officers and employees; and



  (d)   send copies of any notices and other information required or permitted
to be sent to us with respect to the Property to the Collateral Agent as
follows:

         
Fortress Credit Corp.
        1251 Avenue of the Americas

New York, NY 10020 Fax:
    212-798-4608  
Attention:
  John King




  4.   Amendments

The instructions in this letter may not be revoked or amended without the prior
written consent of the Collateral Agent.



  5.   Acknowledgement

We request that you indicate your agreement to the terms of this notice by
signing and returning to the Collateral Agent and to us copies of the
acknowledgment that is attached.

Yours faithfully,

DAVID CORPORATION

(Authorized signatory)

By:
Title:


EXHIBIT 4

FORM OF BAILEE ACKNOWLEDGEMENT

[on the letterhead of Bailee]

     
 
   
 
  From:[BAILEE]
To:FORTRESS CREDIT CORP.
and
DAVID CORPORATION
Ladies and Gentlemen:



  1.   We confirm that we have received from DAVID CORPORATION (the Security
Provider) a notice dated [ ] (the Notice) stating that the Security Provider has
granted to FORTRESS CREDIT CORP. (the Collateral Agent) a first-priority
security interest in all property (the Property) belonging to the Security
Provider that is now or later in the our possession.



  2.   We confirm that we:



  (a)   hold possession of the Property for the benefit of the Collateral Agent;



  (b)   accept the instructions and authorizations contained in the Notice and
undertake to comply with the terms of the Notice;



  (c)   have not received notice of any claim or interest of any third party in
or to the Property; and



  (d)   will not deliver the Property to the Security Provider or any other
person if we receive instructions from the Collateral Agent to the contrary.

Yours faithfully,

[BAILEE]

(Authorized signatory)

By:
Title:


2